Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 17, it is unclear how the strain (V(sub)cross) provides for a determination  of “the flexibility” of injectable gel.  Consider that a value (v(sub) cross) is disclosed as being a rheological characteristic, consider that such value is determinable, consider that the value is disclosed as being usable; but how such value is “the flexibility of the injectable gel” (italics added, claims 1, 17) is uncertain.  How is Applicant defining the term “flexibility” for purposes of these claim?  Possibly, the “the flexibility” relates to a value defined in the art of gel injections, but such is not apparent from the record.   
As to claim 1, “the flexibility” (line 2) lacks antecedent basis.  Is such one of the rheological characteristics, and thus inherent in this claim?
	As to claim 1,”the strain” (line 3) lacks antecedent basis.  Is such related to the “gel”, or is such intended to somehow be broader?
	As to claim 1, “the crossover point of the amplitude sweep” (line 3) both lack antecedent basis.  Note that any “amplitude sweep” does not inherently include crossing.
	As to claim 1, “the Elastic Modulus G’ and the viscous modulus G” (lines 4,5) lack antecedent basis.
	As to claim 1, isn’t the “an amplitude sweep” (line 8) that of “the amplitude sweep” (line 3), or is this claim meant to include 2 such sweeps?
	As to claim 1, “determining the flexibility” (last line) is broader than “measuring the flexibility” (line 2).  The term “measuring” (line 3) suggests a value/level/degree, but the “determining” (last line) can relate to the possibility of any, or even none.  Is the “determining” (last line) the same as, or broader than “measuring” (line 2)?  
	As to claim 1, is “the process comprises” (line 6) the beginning of what the “Process” (line 1) is?  Note that “comprising measuring the flexibility” (line 2) is a step of this method, and that all of lines 7-last further define the step of “comprising measuring the flexibility” (line 2).  In effect, the same step is being claim twice.
	As to claim 6, this claim states that “the step” (line 1) is includes a sub-step “before” (italics added, line 3) the amplitude sweep; but lines 7-8 of claim 1 state that the same “step” (line 1, claim 6) takes place “in an amplitude sweep” (italics added, lines 8, claim 1).  Such is inconsistent to the extent of determination overlap.
	As to claim 9, the “if” is expressly indefinite.  What can “if … gel” (last 3 lines) mean in this process?  Contrast with replacing “and if” with  - - determining that - - .  
	As to claim 12, is this claim merely expanding on the intended use of claim 1, or was “for evaluating rheological characteristics of an injectable gel” (line 1, claim 1) meant to be a substantive limitation in claim 1?
As to claim 13, how if at all does this claim narrow that of claim 1?  What is the added step, if any?  Presently, claim 12 merely expands on the intended use of claim 1.  What is Applicant’s intent?
As to claim 14, is the “measuring” (line 2) have anything at all to do with that of claim 1?  Presently, the “measuring” (line 2) is not related to any of the measuring of claim 1.  Is such Applicant’s intent?
As to claim 15, how can “the gel” (line 1) which relates back to claim 1, have any connection to any dermal filler of claim 15?  Applicant may be relating the “dermal fillers” to “the gel” (of claim 1), when no relationship exists.  This is problematic.  What is Applicant’s intent?
As to claim 15, there is no ”highest”, as there are not 3 possibilities.
As to claim 16, how if at all does this claim narrow that of claim 1?  What is the added step, if any?  Presently, claim 16 merely expands on the intended use of claim 1.  What is Applicant’s intent?
As to claim 20, the preamble calls for a device (i.e. product), but a device is not carrying out the steps of claim 17.  As such, the claimed device appears to exclude the actual steps of base claim 17.  Such in problematic, as there is a fundamental disconnect between the method of claim 17, and device of claim 20.  In effect, is this claim a method (steps of claim 17) or apparatus (claim 20)?  It may be one or the other, but not 2 unconnected elements.  Note that 35 USC 101 calls for a machine “or” process.  Which of the 2 is Applicant’s intent, and might the machine include the actually performing step of the process?

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claimed product by itself seems to remove that actual steps of claim 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  

Claim(s) 17,1,4,5,7,11,12 is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Teoxane WO 2016/150974.
As to claims 17,1,4,5,7, Teoxane WO 2016/150974 teaches (Figure 1) receiving G’ and G” data as a function of strain of an injection gel, viewing the crossing of the lines of G’ and G”.  The strain at the cross point is apparent.  The data is obtained via a deformation 9stran) sweep (lines 6, p. 4).
The Reference dos not take the strain at the cross point as “the flexibility value”, but as the value of strain is distinctly viewable at the crossing, it’s as much a “flexibility” value as claimed. 
As to claim 11, note the 1 Hz (line 19, page 5).
As to claim 12, the gel is implantable in nature, suggestive of any known gel so used.

Claim(s) 18-20,8,9,10,12,13,14,15,16 is/are rejected under 35 U.S.C. 103 as obvious over Teoxane WO 2016/150974.
As to claim 18, it is well known to compare test values of a material with reference values as a matter of natural comparison.
As to claim 19, data such as that of Figure 1 are readily viewable on a screen.  Such is shown when the Reference itself is viewable on any screen.  
As to claim 20, it is well known to carry out testing with a computer to allow for efficient detection, and display.
As to claim 8, the values on the x axis are indicative of percentage.
As to claim 9, measured values are subject to comparison.  (No weight could be given to the “if”)
As to claims 10,12,13,14,15,16, the gel is implantable in nature, suggestive of any known gel so used.  There are many gels so used, some are recognized as being more suitable than others.  (Lines 11-13, page 2; line 22-23, pages 4,7) 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reference CN 1843606 teaches (Figure 6) obtaining G’ and G” as a function of strain of a gel, recckognizing a stretch where elastic modulus G’ and viscous modulus G” are “substantially equal” (i.e. have the same value) along a range of strain values.  However, the module G’ and modulus G” does not appear to cross, and there is no determination of a flexibility value from an (undisclosed) strain cross. Also, the get is not tagged as injectable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Monday to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861